     Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21   Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

GORDON McMAIN,
                                       Case No. 2:20-cv-00109-HZ
          Petitioner,
                                       OPINION AND ORDER
    v.

BRAD CAIN,

          Respondent.

    Anthony D. Bornstein
    Assistant Federal Public Defender
    101 S.W. Main Street, Suite 1700
    Portland, Oregon 97204

          Attorney for Petitioner

    Ellen F. Rosenblum, Attorney General
    Samuel A. Kubernick, Assistant Attorney General
    Department of Justice
    1162 Court Street NE
    Salem, Oregon 97310

          Attorneys for Respondent



     1 – OPINION AND ORDER
       Case 2:20-cv-00109-HZ          Document 44   Filed 08/20/21      Page 2 of 22



HERNANDEZ, District Judge.

      Petitioner brings this habeas corpus case pursuant to 28

U.S.C. § 2254 challenging the legality of his Multnomah County

convictions from 2011. For the reasons that follow, the Petition

for Writ of Habeas Corpus (#1) is granted.

                                        BACKGROUND

      Petitioner and his mother, Marcy Ferris, had a tumultuous

relationship. The pair frequently argued and, on more than one

occasion,         these     arguments        escalated     to      the        point    where

Petitioner        became     physically        violent     toward       Ferris.       Ferris

ultimately went to the authorities who arrested Petitioner, and

the Multnomah Grand Jury indicted him on three counts of Assault

in   the    Fourth    Degree      (constituting         domestic     violence),        three

counts      of    Coercion       (constituting         domestic      violence),        three

counts of Harassment, and one count each of Kidnapping in the

Second     Degree,    Identity        Theft,    Strangulation,          Forgery       in   the

Second     Degree,        Mail   Theft,      Criminal    Mischief        in    the    Second

Degree, and Menacing. Respondent’s Exhibit 102.
      The        Multnomah       County      Circuit     Court     appointed          Ronald

Fishback     as    Petitioner’s        counsel.     Sometime      during       June    2011,

Fishback passed the case to James Britt, an associate attorney

within the same law firm. After an initial investigation, Britt

and his investigator (James Greve) were of the opinion that the

case against Petitioner was strong because Ferris was willing to

testify     against        him   as    was   her    neighbor      and    friend,       Kathy

McMahon, who had been an eyewitness to much of the violence
and/or the injuries Ferris suffered as a result of Petitioner’s


       2 – OPINION AND ORDER
       Case 2:20-cv-00109-HZ    Document 44    Filed 08/20/21   Page 3 of 22




abuse. It appears from the record that Petitioner did not agree

with the assessment, and was focused on obtaining his mental

health records in an effort to defeat the charges.

      Britt, Greve, and Petitioner all met                on July      22, 2011.

According to Petitioner, that meeting did not go well. He claims

that Britt, who was African-American, read in a police report

that Petitioner had uttered a racial epithet that prompted Britt

to declare that he was “done” with Petitioner. At that point,
Britt and Greve abruptly walked out of the meeting. Respondent’s

Exhibit 139, p. 2.

      On   September   9,   2011,     Judge    Marshall    held    a   settlement

conference at the Multnomah County Circuit Court. According to

Petitioner’s filings, this took him by surprise because he had

not received any prior communication that the event would take

place. During that conference, Petitioner requested substitute

counsel without success, and the case did not settle. Id at 1-2.

      Petitioner next met with Britt at the Multnomah County Jail

on   Sunday,   September       18.   It   appears   the   State     had   offered

Petitioner a 35-month plea deal back in August. At the September

18 meeting Britt asked Petitioner, “why are we having so much

trouble    getting   this   thing     done?”    Respondent’s       Exhibit     139,

pp. 3-4. Petitioner described the remainder of the interaction

as follows:

            I stated that I no longer could have him
            represent me. He then asked me why I was
            acting like a little kid and that decision
            wasn’t up to me. I did not respond and hit
            the call switch. Mr. Britt got up and turned
            it off saying that trial begins Sept. 20 and


       3 – OPINION AND ORDER
       Case 2:20-cv-00109-HZ      Document 44     Filed 08/20/21   Page 4 of 22



              wa[]ved off the deputy. I told the deputy
              that I was done. Mr. Britt told me that I
              was going to prison for a very long
              time. . . .

Id.

       Petitioner’s trial was set for the afternoon of September

20    with    Judge   Bushong     presiding       as   the   trial      judge.    That

morning, Petitioner proceeded to a second settlement conference

where Judge Bergstrom attempted to settle the case. The case did

not settle and Petitioner once again asked for new counsel.

Judge Bergstrom instructed him to bring the issue up with Judge

Bushong      at   trial   later    that    day.    Respondent’s         Exhibit   103,

p. 12.

       Petitioner     proceeded     to    trial   that    afternoon       with    Judge

Bushong presiding as         the    trial judge,         Britt still         acting as

Petitioner’s attorney, and Jenna Plank representing the State.

At the very outset, Petitioner submitted a written request for

substitution of attorney, attached an undated Bar Complaint he

had drafted against Britt, and informed the trial judge that he

and Britt had an ongoing conflict:

              COURT:    Mr. McMain,         do     you   want      to   be
              heard at this time?

              DEF’T:    Yes, please. I . . . formally
              asked this    guy for a substitution of
              attorney, and I read – wrote the DA on very
              short notice, I didn’t even know I had five
              working days to try and figure this out. And
              I hear — if you want to read — this is what
              I did. And I need to – I need a new
              attorney. And this is my formal complaint
              that   –  that   he  was   even   called  by
              correctional staff – to tell him that I no
              longer could use him. And they’re the one[s]


        4 – OPINION AND ORDER
     Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21   Page 5 of 22



           that gave me this complaint. So I – yeah.
           Like I’m not ready to proceed right now,
           Your Honor.

Id at 10-11 (bold added).

    Petitioner’s written request to substitute counsel read as

follows:

           I need to formally request a substitution of
           attorney. I do not feel that my present
           attorney James Brit[t] is or has represented
           me in an impartial manner.

           On advice from the Mental Health Dept and
           corrections counselor [I] have requested a
           Psych Evaluation. On July 25 I signed a
           release of information and discussed the
           possibility of a bi polar disorder with the
           investigator.

           On August 12 in a brief phone conversation I
           reminded Mr. Britt of the records and
           requested a Psychological Eval and couldn’t
           accept or deny any deal until the Eval. He
           said he would look into it and call me back
           on 8/16. He did not.

           On Sept. 9, four weeks to the day. I was
           transported   to   court   with   no   prior
           knowledge. I had an impromptu meeting with a
           Judge who was not presiding over my case and
           Mr. Brit[t] with no DA.

           I expressed my concern of proceeding without
           knowing the status of my mental health and
           the contempt for me that Mr. Britt has
           displayed.

           Also at that time I verbally requested a new
           attorney and was mocked and told “You can
           hire one.”

           All that considered, it’s the racial slur in
           my police report that has truly offended
           him. After he read that in an Interview on



     5 – OPINION AND ORDER
     Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21    Page 6 of 22



            July 22 he got up and walked out telling his
            Investigator “I’m done with this guy.”

            I don’t know what the protocol is or who to
            contact so I will write to all concerned.

            I was informed at the meeting that I would
            not get another attorney and that if I
            didn’t accept the deal right then it was a
            refusal and I would have trial on Sept 19
            just 5 working days notice.

            This is not only unfair but because I have
            been incarcerated since April 26 extremely
            unprofessional.

            I no longer can use his         services        on    any
            level as legal counsel.

Respondent’s Exhibit 139, pp. 1-2. Petitioner also included an

addendum summarizing the September 18 meeting where Britt told

him to stop “acting like a little kid” when Petitioner asked

Britt to cease his representation. Id at 4.

    After    receiving   Petitioner’s      documents,       the    trial    judge

denied the request for substitute counsel:

            I – this is the time set for trial and I’m
            going to deny your request for substitution
            of counsel. We’re going to proceed to trial
            at this time, and Mr. Britt is going to act
            as your attorney and he will do his very
            best to help you at trial.

                               * * * * *

            DEF’T:    Your Honor, I can’t proceed with
            this gentleman. We have not been able to
            work together at all over this course of
            th[ese] five months. I didn’t even know
            about this trial.

            COURT:    Mr. – Mr. McMain, you were given
            the choice by Judge Bergstrom to decide
            today whether you wanted to go to trial, you


     6 – OPINION AND ORDER
Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21   Page 7 of 22



    had until 1:30 today. You indicated that by
    . . . not telling the Court that you wanted
    to accept the offer that the State was
    making at that time, your only other option
    is to go to trial. So . . . by not accepting
    the offer you’re electing to go to trial.

    DEF’T:    I didn’t even – he said that I had
    until – I came to before you to make a
    decision, which I have – haven’t done that
    because of the – he said to bring this up in
    front of you about the lawyer issue.

    COURT:    Okay. Well, I’ve now denied that –
    that question. So if you want – if you want
    to make your decision – if you’re telling me
    you want to now accept the offer, you – I
    think you can still do that, Ms. Plank, if
    that offer is still available.

    But . . . if you don’t tell me that, yes, I
    want to accept that offer, we’re going to
    start the trial. Those are the options
    available to you.

    DEF’T:    I don’t understand. How can I get
    it to start a trial, you know, I’m not even
    prepared.

                          * * * * *

    DEF’T:    . . . I have not had time to – or
    counsel to prepare a trial I’ve been waiting
    and waiting and waiting. I mean it – I don’t
    mind waiting. I’ve set it over for again. I
    mean, I’ve never asked for it setover, I’ve
    never been consulted about a layover – a
    setover at all.

    COURT:      Okay. Well –

    DEF’T:    And I just need time              to     figure
    this out and just – you know –

    COURT:      --well, I’ll – I’ll –

    DEF’T:      --I’m not trying to be –


7 – OPINION AND ORDER
        Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21   Page 8 of 22




            COURT:      --I understand now that –

            DEF’T:    --a jerk. I’m not trying to be a
            jerk, or you – manipulate the system at all.
            I’m just trying to go with what’s fair –
            kind of, you know –

            COURT:       All right. No. I –

            DEF’T:      -- I know I don’t deserve a lot.

            COURT:    -- I hear you, you’re asking for
            more time. That’s what you’re asking for.

            DEF’T:      That – yeah –

            COURT:      Okay.

            DEF’T:    -- at least to talk to somebody
            that’s – you know – I –

            COURT:      All right.

Respondent’s Exhibit 103, pp. 10-14.

      Having     construed      Petitioner’s      continued       request     for

substitute counsel as a request for a continuance, the trial

judge   allowed Plank to        detail the State’s        opposition to the

request. The judge then allowed Britt an opportunity to state

his   position    on   the   continuance.     Once   Britt     began   speaking,
Petitioner interjected, “This – this guy doesn’t speak for me,

Your Honor. I don’t want him talking for me anymore.” Id at 17.

The judge advised Petitioner that he would have an opportunity

to speak after Britt spoke. Id. Petitioner, however, remained

adamant on the issue stating, “But he doesn’t represent me” and

“I don’t want him to represent me.” Id. The trial judge stated




        8 – OPINION AND ORDER
     Case 2:20-cv-00109-HZ       Document 44      Filed 08/20/21    Page 9 of 22




that he understood Petitioner’s position but instructed Britt to

proceed.

    Britt       went     over   his    attempts     to    secure     mental     health

records    on     Petitioner’s        behalf,     and     also      indicated      that

Petitioner did not outwardly display any behavior that might

suggest    a    viable    mental      health    defense    to      the   charges.   He

further    provided       the    following,       part     of      which    generally

corroborated Petitioner’s version of the contentious September
18 meeting:

               BRITT:    We did meet . . . with Judge
               Marshall on September 9th. Mr. McMain was
               pretty much the way he is now. In an attempt
               to – to just kind of flush out what the
               issues are, I took time out of my schedule
               on Sunday, forfeited football, which I love,
               and I went to the jail to see Mr. McMain.
               Just didn’t bring any – I think I brought
               the offer, but no paper work, nothing – just
               have a conversation. He refused to talk to
               me.

               As a matter of fact, he jumped up and pushed
               a button for the guard to come. I waved the
               guard away. He jumped up again, “No, please
               help me” – or not “please help me,” but,
               “Come get me. Come get me.” So that was the
               end of that.

               I want to make a representation to this
               Court that Mr. McMain has known what is at
               stake here, since at least . . . July 22nd of
               this year. In terms of further mitigation,
               we have an offer from the State that it’s
               not going to get any better. We can’t beat
               it at trial. This – these are horrible
               facts. I’ve told Mr. McMain very clearly
               that there – I don’t believe there’s a juror
               in the entire country, or someone who could
               make a jury that would [be] empathetic to a


     9 – OPINION AND ORDER
Case 2:20-cv-00109-HZ    Document 44    Filed 08/20/21    Page 10 of 22



     situation.    The     –   the     complainant       is   his
     mother.

     There’s   allegations  that   probably  will
     support[], I’m quite sure, during the course
     of a trial that he’s been abusive to his
     mom. I don’t – I don’t think you could do
     any worse but spit on maybe the American
     flag in front of a bunch of Veterans, you
     know, in terms of having a jury that’s just
     not going to be very – to be empathetic to a
     situation.

     This isn’t a popularity contest. Whether Mr.
     McMain likes me or not, doesn’t – I don’t
     lose sleep over that. But I’m not going to
     stand before this Court, or any other Court
     and purposely not do my best for Mr. McMain
     or any other client, because it’s really not
     about him.

     I have to come before this Court on many
     occasions and if I – if I misrepresent
     myself for – because I don’t like Mr.
     McMain, then I can never look you in the
     eye, Judge, and tell you something without
     you looking at me saying, “Mr. Britt, you’re
     just not a credible person.” I’m not going
     to do that.

     So, in spite [what] of Mr. McMain might
     think, I believe I’ve done everything I can,
     given the nature of this case and the – and
     the evidence that I believe will come in
     from the State’s perspective that puts Mr.
     McMain in a really bad spot.

     And so I would love if he would buck up,
     take some responsibility. If he has some
     issues, deal with those. This is a time for
     him to get a little time out, gather his
     thoughts in himself, and move forward. This
     is not a – this isn’t personal. This is
     trying to get your life together and move
     forward.




10 – OPINION AND ORDER
     Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21   Page 11 of 22



          So thank you for listening. In – in essence
          I’ve done everything I can, Judge, and I’m
          prepared to move forward.

Id at 20-22.

    The trial judge then allowed Petitioner an opportunity to

speak:
          COURT:    All right. Mr. McMain, now is your
          turn, if you want to say something to me.
          And I understand you’re asking for more
          time, you’re asking for a setover. The
          State’s opposing me. Mr. Britt has given me
          some information.

          So, now it’s your turn, if you have any
          other information you’d like me to consider
          before I rule on your request, now is your
          chance.

          DEF’T:    They’re just trying – this isn’t
          fair. I just want a new attorney. That’s all
          I want. I just want to work --

          COURT:    I’ve already denied that request.
          And now I’m – now I’m dealing with your
          request for a setover, and I’ve heard from
          you, I’ve heard from Ms. Plank, I’ve heard
          from Mr. Britt, and I’m giving you the last
          word. So if there’s anything else you’d like
          to say that I haven’t heard, now is your
          opportunity.

          DEF’T:    I just don’t understand                 why   I
          don’t – I can’t work through this.

          (Pause)

          DEF’T:      I – I’m not ready to go to trial.

Id at 22-23.

    The trial judge acknowledged that it must be a stressful

time for Petitioner, and once again advised him that his two




      11 – OPINION AND ORDER
     Case 2:20-cv-00109-HZ    Document 44         Filed 08/20/21    Page 12 of 22




options were to take the State’s plea offer or proceed to trial

that day. The judge then denied the request for a setover.

    Petitioner       proceeded         to   his      jury    trial        with      Britt

continuing to represent him. During Britt’s closing argument, he

told the jury, “This is a horrible case. It’s despicable” but he

asked the jurors not to “just be disgusted by the conduct and

throw up your hands.” Respondent’s Exhibit 104, pp. 125, 127. He

asked the jury to make the State “do [it’s] job” and prove its
case beyond a reasonable doubt. Id at 127. The jury ultimately

found Petitioner guilty of all counts with the exception of a

single count of Identity Theft. As a result, the trial court

sentenced him to 70 months in prison.

    Petitioner,      ultimately        proceeding      pro    se,    took   a    direct

appeal which included a Sixth Amendment challenge to the trial

court’s    denial     of     his       request       to     substitute       counsel.

Respondent’s Exhibit 105. He detailed his efforts to obtain his

mental health records for his defense noting that he had been

diagnosed with bipolar disorder at the Multnomah County Jail,

outlined how he had sought help from the prosecutor to find

substitute counsel, described the July 22 meeting wherein Britt

“read the word ‘N[_____]r’ in police reports and said ‘I’m done

with you’ and him and Jim Greve got up and walked out.” Id at

37-38. The Oregon Court of Appeals affirmed the trial court’s

decision   without    issuing      a    written      opinion,       and   the    Oregon

Supreme Court denied review. State v. McMain, 259 Or. App. 306,
315 P.3d 447 (2013), rev. denied, 354 Or. 814, 325 P.3d 33

(2014).


     12 – OPINION AND ORDER
         Case 2:20-cv-00109-HZ    Document 44    Filed 08/20/21    Page 13 of 22




         Petitioner next filed for post-conviction relief (“PCR”) in

Malheur County raising a variety of ineffective assistance of

counsel      claims    he    does    not    argue      in   this     habeas    corpus

proceeding. The Malheur County Circuit Court denied relief on

his claims, the Oregon Court of Appeals affirmed that decision

without opinion, and the Oregon Supreme Court denied review.

Respondent’s Exhibit 144; McMain v. Cain, 295 Or. App. 452, 432

P.3d 1213 (2018), rev. denied, 364 Or. 749, 441 P.3d 585 (2019).
         On January 17, 2020, Petitioner filed this 28 U.S.C. § 2254

habeas case raising 12 grounds for relief. With the assistance

of appointed counsel, Petitioner argues that the trial court

violated his Sixth Amendment right to counsel and his right to

effective      assistance    of     counsel     when   it   denied      his   pretrial

request for substitution of counsel.1 Respondent asks the Court

to deny relief on           the Petition because: (1) the                state-court

denial of his argued claims was not objectively unreasonable;

and (2) Petitioner has not met his burden of proof with respect

to his many unargued claims.

                                     DISCUSSION

I.       Standard of Review

         An application for a writ of habeas corpus shall not be

granted unless adjudication of the claim in state court resulted

in   a    decision    that   was:     (1)     "contrary     to,    or   involved   an

unreasonable application of, clearly established Federal law, as

1 Appointed counsel fails to describe the claims he is arguing from the pro se
Petition, but the Court interprets the argument to pertain to the portion of
Grounds One and Two of the Petition relating to Petitioner’s direct appeal
claim that the trial court erred when it denied his request to substitute
counsel.


         13 – OPINION AND ORDER
        Case 2:20-cv-00109-HZ           Document 44          Filed 08/20/21       Page 14 of 22




determined       by    the     Supreme           Court       of     the    United     States;"       or

(2) "based       on    an     unreasonable              determination          of    the    facts    in

light of the evidence presented in the State court proceeding."

28    U.S.C.     §     2254(d).         A       state       court    decision        is    "contrary

to . . .       clearly        established              precedent          if   the    state       court

applies a rule that contradicts the governing law set forth in

[the Supreme Court's] cases" or "if the state court confronts a

set    of   facts       that      are       materially            indistinguishable           from    a
decision of [the Supreme] Court and nevertheless arrives at a

result different from [that] precedent." Williams v. Taylor, 529

U.S. 362, 405-06 (2000).

       Under          the      "unreasonable                   application"            clause        of

§ 2254(d)(1), a federal habeas court may grant relief "if the

state    court       identifies         the          correct      governing       legal     principle

from [the Supreme Court's] decisions but unreasonably applies

that principle to the facts of the prisoner's case." Id at 413.

The "unreasonable application" clause requires the state court

decision to be more than incorrect or erroneous. Id at 410.

Twenty-eight U.S.C. § 2254(d) "preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree that the state court's decision conflicts with

[the     Supreme]           Court's         precedents.             It     goes      no    farther."

Harrington v. Richter, 562 U.S. 86, 102 (2011).

       In   addition         to     the         unreasonable         application           clause    of

§ 2254(d)(1),         28     U.S.C.         §    2254(d)(2)         allows      a    petitioner      to
“challenge       the    substance               of    the    state       court’s     findings       and

attempt     to    show       that     those           findings       were      not   supported       by


        14 – OPINION AND ORDER
        Case 2:20-cv-00109-HZ     Document 44    Filed 08/20/21    Page 15 of 22




substantial     evidence     in    the   state    court    record.”        Hibbler    v.

Benedetti, 693 F.3d 1140, 1146 (9th Cir. 2012). A federal habeas

court cannot overturn a state court decision on factual grounds

“unless      objectively     unreasonable        in   light       of    the    evidence

presented in the state-court proceeding.” Miller-El v. Cockrell,

537 U.S. 322, 340 (2003). This is a “‘daunting standard—one that

will be satisfied in relatively few cases,’ especially because

we    must    be    ‘particularly        deferential      to      our     state-court
colleagues.’” Hernandez v. Holland, 750 F.3d 843, 857 (9th Cir.

2014) (quoting Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.

2004)).

      When a state court reaches a decision on the merits but

provides no reasoning to support its conclusion, the federal

habeas court must conduct an independent review of the record to

determine      whether     the     state    court     clearly          erred   in    its

application of Supreme Court law. Delgado v. Lewis, 223 F.3d

976, 982 (9th Cir. 2000). In such an instance, although the

federal court independently reviews the record, it still lends

deference to the state court's ultimate decision and will only

grant      habeas   relief       if   the    state     court’s          decision     was

objectively unreasonable. Harrington v. Richter, 562 U.S. 86, 98

(2011); Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

II.   Unargued Claims

      As     previously    noted,        Petitioner     provides         argument     in

support of his claim that the trial court erred when it denied
his request to substitute counsel. He does not, however, argue

the remainder of his claims, nor has he addressed Respondent’s


        15 – OPINION AND ORDER
     Case 2:20-cv-00109-HZ        Document 44   Filed 08/20/21     Page 16 of 22




arguments pertaining to those claims. In this respect, he has

not carried his burden of proof with respect to these unargued

claims. See Silva v. Woodford, 279 F.3d 825, 835 (9th Cir. 2002)

(Petitioner bears the burden of proving his claims).

III. Substitution of Counsel

     Petitioner argues that he was the victim of an extensive,

irreconcilable conflict with Britt such that the trial court’s

denial of his request to substitute counsel without an adequate
inquiry violated his Sixth Amendment right to counsel. Where the

Oregon Court of Appeals denied relief on                      this claim without

issuing a written opinion, this Court conducts an independent

review of the record.

     The     Sixth     Amendment     provides       that      “[i]n   all     criminal

prosecutions, the accused shall enjoy the right to . . . have

the Assistance of Counsel for his defense.” U.S. Const. Amend.

VI. With respect to attorney-client relationships, the Supreme

Court has concluded that the right to counsel does not carry

with it the guarantee of a "meaningful relationship." Morris v.

Slappy,     461      U.S.   1,     13-14      (1983).      While      a     meaningful

relationship is not assured, “forcing a defendant to go to trial

with an attorney with whom he has an irreconcilable conflict

amounts to a constructive denial of the Sixth Amendment right to

counsel.” Stenson v. Lambert, 504 F.3d 873, 886 (9th Cir. 2007).

     Even    "[t]he     denial      without     a   hearing      of   a     motion   to

substitute     appointed         counsel   based      on      allegations      of    an
'irreconcilable        conflict'      implicates        the    defendant's         Sixth

Amendment right to counsel." Schell v. Witek, 218 F.3d 1023 (9th


      16 – OPINION AND ORDER
       Case 2:20-cv-00109-HZ           Document 44        Filed 08/20/21       Page 17 of 22




Cir.    2000)       (en     banc).      The       three    factors        to     consider        when

assessing       whether         an     irreconcilable            conflict         existed         are:

(1) the timeliness of the request to substitute counsel; (2) the

adequacy of the trial court's inquiry into his complaint; and

(3)    the   extent       of    the     conflict.         Stenson,        504    F.3d       at    886;

Schell,      218     F.3d      at    1024-25.       The     Court      will      explore         these

factors in turn.

       A.     Timeliness
       There       is     little       doubt       that        Petitioner’s          request        to

substitute counsel was not timely where he delivered it to the

trial judge the very afternoon his trial was due to commence.

However, this is not to say that Petitioner did not attempt to

secure substitute counsel in a somewhat timelier fashion.

       Eight days before trial, Petitioner asked a correctional

officer at the Multnomah County Jail to contact Britt to advise

him that Petitioner no longer wanted Britt to represent him,

something      Petitioner represents the correctional officer did.

Respondent’s         Exhibit         103,    p.     11;    Respondent’s           Exhibit        105,

p. 44. Petitioner advised Britt at their September 18 meeting

that    he     did      not     want        him    to     represent        him       any    longer.

Respondent’s         Exhibit         139,    p.    4.     He    sent      a     letter      to    the

prosecutor         before      his    trial       asking       her   to       help    him    secure

substitute counsel, albeit on “very short notice.”2 Respondent’s

Exhibit 103, p. 11. He sought substitute counsel at both his

2 It is unclear when, exactly Petitioner sent the letter to Ms. Plank.
Although Petitioner claims that the prosecutor acknowledged receiving this
letter on August 19, he stated on the record, “Oh, that’s not the letter I
was talking about.” Respondent’s Exhibit 103, p. 15.


        17 – OPINION AND ORDER
      Case 2:20-cv-00109-HZ   Document 44   Filed 08/20/21   Page 18 of 22




September 9 and September 20 settlement conferences (presumably

in Britt’s presence) to no avail,3 with Judge Bergstrom advising

him at the September 20 settlement conference to take the issue

up with the trial judge (which Petitioner did at his earliest

opportunity).

     Petitioner’s untimely filing of his request to substitute

counsel on the day of trial put the trial judge in a somewhat

difficult position. However, as Petitioner indicated in his Bar
Complaint, “I don’t know what the protocol is or who to contact

so I will write to all concerned.” Id at 23. He did exactly that

and requested a new attorney          of Britt, the prosecutor, both

settlement judges, and filled out a Bar Complaint all before

asking the trial judge to substitute counsel. This record shows

that although Petitioner’s written request to substitute was not

timely, he did not intentionally wait until the last possible

moment to attempt to secure substitute counsel.

     B.    Adequacy of Inquiry

     More problematic for Respondent is the lack of an inquiry

on the record into the conflict Petitioner alleged.4 Instead, the

3 It is unclear whether Judges Marshall and Bergstrom could have granted
Petitioner’s requests for substitution of counsel during the course of these
settlement conferences.

4 Where the trial court did not address this allegation, and where Britt
passed away prior to Petitioner’s PCR action, it does not appear that Britt
ever addressed this issue. Britt’s investigator, James Greve, provided a
Declaration in the PCR action more than five years after Petitioner’s trial.
In the Declaration, Greve stated that he did not recall “Mr. Britt getting
upset about petitioner using a racial slur in a police interview, storming
off, or saying that he was ‘done with this guy.’” Respondent’s Exhibit 133,
¶3. He also could not recall that Petitioner ever desired a new attorney or
that there had been a breakdown in the attorney-client relationship. Id at
¶4. This evidence was not developed in the trial court, and therefore not
considered by the trial judge or Oregon’s appellate courts during direct


       18 – OPINION AND ORDER
        Case 2:20-cv-00109-HZ      Document 44     Filed 08/20/21    Page 19 of 22




judge ruled that “this is the time set for trial and I’m going

to deny your request for substitution of counsel.” Respondent’s

Exhibit 103, p. 11. Although Respondent asserts that the trial

judge      considered     whether       to    revisit       his     decision    on      the

substitution        of   counsel      issue    when   he     gave    all     parties    an

opportunity to speak on the request for a continuance, this was

not the case. Specifically, when Petitioner attempted to revisit

the   substitution       of    counsel       issue,   the    judge     stated,       “I’ve
already denied that request. And now I’m . . . dealing with your

request for a setover[.]” Id at 22-23. In this regard, the judge

stopped considering the substitution of counsel issue when he

first      ruled    on   it.     Where       the   record     does     not     reveal    a

substantive        inquiry     into   Petitioner’s       request      for    substitute

counsel, this factor weighs in Petitioner’s favor.

      C.     Extent of Conflict

      In the absence of a substantive inquiry into Petitioner’s

allegations concerning his conflict with Britt, ascertaining the

extent of any such conflict is challenging. Although the record

is somewhat limited, from what the Court is able to discern the

conflict was extensive.

      On the day of his trial, Petitioner not only advised the

trial judge that he and Britt had not been able to work together

from the beginning, but made it clear that he did not even

realize his trial was scheduled to take place that day. The


review. This Court therefore does not consider Greve’s Declaration in its
decision today. See Cullen v. Pinholster, 131 S.Ct. 1388, 1389 (2011)
("review under § 2254(d)(1) is limited to the record that was before the
state court that adjudicated the claim on the merits.").


        19 – OPINION AND ORDER
       Case 2:20-cv-00109-HZ         Document 44    Filed 08/20/21    Page 20 of 22




documents he submitted to the trial judge showed that Petitioner

felt Britt had contempt for him, mocked him when he asked for a

different attorney, and told him to stop “acting like a little

kid”   when     Petitioner       again     advised      Britt   that       he   wanted   a

different attorney at their brief September 18 meeting.

       When    one   asks      why    Britt     might   have    harbored        animosity

toward Petitioner, he purported to be “done” with his client

well before trial, walking out of their July 22 meeting after
reading of Petitioner’s use of a racial epithet as documented in

a police report. On the day of trial, Britt stated on the record

that he thought Petitioner’s case was “despicable,” opined that

he did not “believe there’s a juror in the entire country” who

could show him any empathy, and said that it was difficult for

him    to     conceive    of    a     more    inflammatory       crime      than      those

attributed to his client.

       In     addition,     even       though      Petitioner        had   consistently

rejected the State’s plea offer, Britt made it clear that his

client needed to “buck up” and “take some responsibility” just

minutes before the trial began. Respondent’s Exhibit 103, p. 22.

For Petitioner, having repeatedly sought new counsel prior to

his trial date due to his belief that Britt had “contempt” for

him and could not be “impartial” towards him, these statements

from his advocate on the day of trial must have been highly

disturbing. Based upon the totality of the record, the conflict

between Britt and Petitioner appears to have been both real and
significant.

///


        20 – OPINION AND ORDER
       Case 2:20-cv-00109-HZ         Document 44      Filed 08/20/21     Page 21 of 22




       D.     Resolution

       “[I]t      is    well    established          and    clear      that    the       Sixth

Amendment requires on the record an appropriate inquiry into the

grounds for [a           request      to substitute counsel], and that the

matter be resolved on the merits before the case goes forward."

Schell,     218        F.3d    at    1025.     The      Sixth     Amendment       entitled

Petitioner to a hearing on his request for substitute counsel

that addressed his legitimate concerns, even if that hearing
ultimately established that his concerns were not well-founded.

Where the record is devoid of an inquiry into allegations of a

particularly serious attorney-client conflict, and despite the

fact   that    Petitioner           only   submitted       his    written      request     to

substitute        counsel      on    the   day     of      trial,      the    trial      court

constructively deprived Petitioner of his Sixth Amendment right

to counsel. See Schell, 218 F.3d at 1027 (constructive denial of

counsel results in presumed prejudice); Daniels v. Woodford, 428

F.3d 1181, 1200 (9th Cir. 2005) (“Even if the trial court becomes

aware of a conflict on the eve of trial, a motion to substitute

counsel is timely if the conflict is serious enough to justify

the delay.”). Accordingly, upon an independent review of the

record,     the    state-court        denial     of     this     claim    amounts     to    an

unreasonable application of clearly established federal law such

that habeas corpus relief is warranted.

///

///
///

///


        21 – OPINION AND ORDER
      Case 2:20-cv-00109-HZ   Document 44    Filed 08/20/21   Page 22 of 22




                                CONCLUSION

     For the reasons identified above, the Petition for Writ of

Habeas Corpus (#1) is granted. The parties shall have five days

in which to submit a proposed form of judgment.

     IT IS SO ORDERED.


 August 20, 2021
     DATE                                   Marco A. Hernandez
                                            United States District Judge




      22 – OPINION AND ORDER
